department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division al in prn ant arse fel mets legend taxpayer a taxpayer b plan x this is in response to the date letter submitted by your authorized representative in which you taxpayer a request letter rulings concerning the application of sec_402 of the internal_revenue_code the following facts and representations support your ruling_request taxpayer a's date of birth is date taxpayer a taxpayer b whose date of birth was date taxpayer b was a participant in plan x which is qualified under sec_401 of the code taxpayer b designated his estate as the sole beneficiary of any pre-retirement death_benefit payable under plan x is the surviving_spouse of on date taxpayer b executed a will naming taxpayer a the sole executrix and sole beneficiary of taxpayer b's estate taxpayer b died on date before he reached his required_beginning_date as defined in sec_401 of the code on date plan x issued a check payable to taxpayer a as executrix of the estate representing the pre-retirement death_benefit however ten percent of the pre-retirement death_benefit was withheld as federal_income_tax no other pension benefit distributions have been made or are payable from plan x taxpayer a as executrix of the estate caused the pre-retirement death_benefit to be distributed to her by depositing the check from plan x into her personal bank page account on date taxpayer a contributed the amount of the check plus an amount equal to the portion of the pre-retirement death_benefit withheld as federal_income_tax into an individual_retirement_arrangement ira which was established and is maintained in the name of taxpayer a thus taxpayer a rolled over an amount equal to the entire pre-retirement death_benefit including an amount equal to the withheld amount based on the above facts and representations you request the following letter rulings that taxpayer a as taxpayer b's surviving_spouse will be treated as having received the entire distribution from plan x directly from taxpayer b and not from the estate that pursuant to sec_402 of the code the contribution of the rollover amount to the ira by taxpayer a including the amount equal to the ten percent withheld from the plan x distribution as federal_income_tax qualifies as a tax deferred rollover transaction that taxpayer a will not be required to include in gross_income for federal_income_tax purposes any portion of the plan x distribution in the year it was distributed from plan x with respect to your ruling_request sec_402 of the code provides generally that if any portion of an eligible_rollover_distribution from a sec_401 of the code qualified_retirement_plan is transferred into an eligible_retirement_plan the portion of the distribution so transferred shall not be includible in gross_income in the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph but states that this maximum limitation does not apply to a distribution transferred to an eligible_retirement_plan described in clause i or ii of sec_402 sec_402 of the code defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of an employee in a qualified_trust except the following distributions a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made -- i ii for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or for a period of years or more and page b any distribution to the extent the distribution is required under sec_401 c any distribution which is made upon hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 of the code qualified_retirement_plan iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 sec_402 of the code provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed similarly sec_1_402_c_-2 question and answer of the income_tax regulations states that if an eligible_rollover_distribution is paid to an employee and the employee contributes all or part of the eligible_rollover_distribution to an eligible_retirement_plan no later than the day following the date the employee received the distribution the amount contributed is not currently includible in gross_income sec_1_402_c_-2 q a of the regulations further states that because the amount withheld as income_tax under sec_3405 of the code is considered an amount distributed under sec_402 an amount equal to all or any portion of the amount withheld can be contributed as a rollover to an eligible_retirement_plan within the sixty day period in addition to the net amount of the eligible_rollover_distribution actually received by the employee sec_402 of the code provides generally if a distribution attributable to an employee is paid to the spouse of the employee after the employee's death sec_402 of the code will apply to such distribution in the same manner as if the spouse were the employee sec_1_402_c_-2 of the regulations q a provides generally that if a distribution attributable to an employee is paid to the employee's surviving_spouse sec_402 applies to the distribution in the same manner as if the spouse were the employee thus a distribution to the surviving_spouse of an employee is an eligible_rollover_distribution if it meets the applicable_requirements of sec_402 and and the associated regulations sec_1_402_c_-2 of the regulations q a-7 b provides that any amount that is paid before january of the year in which the employee attains or would have attained age will not be treated as required under sec_401 and thus is an eligible_rollover_distribution if it otherwise qualifies page with respect to your ruling_request generally if a decedent's qualified_plan assets pass through a third party eg an estate or a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over the qualified_plan proceeds into her own ira however in this case taxpayer a as the sole beneficiary and sole excutrix of taxpayer b's estate caused plan x to issue a check representing the pre retirement death_benefit payable to taxpayer a as executrix of the estate taxpayer a then caused the pre retirement death_benefit to be distributed to her by depositing the check from plan x to her personal account taxpayer a then contributed the amount of the check plus an amount equal to the portion of the pre retirement death_benefit withheld as federal_income_tax into an ira which was established and is maintained in the name of taxpayer a said contribution occurred within days of the date the - plan x distribution was made to the executrix of taxpayer b's estate thus all actions necessary to accomplish the rollover have been carried out by and at the behest of taxpayer a under the circumstances presented in this ruling_request the service will treat taxpayer a taxpayer b's surviving_spouse as having acquired the plan x proceeds directly from taxpayer b and not from taxpayer b's estate therefore taxpayer a qualifies as a spouse under sec_402 of the code and is eligible to rollover the pre retirement death_benefit to her ira assuming the distribution otherwise qualifies as provided in sec_1_402_c_-2 q a taxpayer a may rollover an amount equal to the entire amount withheld as income_tax in addition to the amount actually received from plan x further inasmuch as the entire pre retirement death_benefit including an amount equal to the amount withheld has been timely contributed an ira no portion of the pre retirement death_benefit will be taxable in the year it was distributed from plan x thus with respect to your ruling requests we conclude as follows that taxpayer a as taxpayer b's surviving_spouse will be treated a sec_1 having received the entire plan x distribution directly from taxpayer b and not from his estate that pursuant to sec_402 of the code the contribution of the rollover amount to the ira by taxpayer a including the amount equal to the ten percent withheld from the plan x distribution as federal_income_tax qualifies as a tax deferred rollover transaction that taxpayer a will not be required to include in gross_income for federal _ income_tax purposes any portion of the distribution in the year it was distributed from plan x page this ruling assumes that plan x is qualified within the meaning of code sec_401 and its trust tax-exempt under code sec_501 at all times relevant thereto it assumes that the ira set up and maintained in the name of taxpayer a to receive the rollover_contribution of the pre retirement death_benefit from plan x meets the requirements of code sec_408 pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative the author of this ruling is who may be reached at oo yours rg employee_plans technicat’group ge cv enclosures deleted copy of letter_ruling form_437
